United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                September 8, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-40119
                       Conference Calendar



UNITED STATES OF AMERICA,

                                   Plaintiff-Appellee,

versus

MIGUEL ANGEL ROMERO,

                                   Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. 7:04-CR-639-ALL
                       --------------------

Before KING, GARWOOD, and JOLLY, Circuit Judges.

PER CURIAM:*

     Appealing the Judgment in a Criminal Case, Miguel Angel

Romero raises arguments that are foreclosed by United States v.

Slaughter, 238 F.3d 580, 582-84 (5th Cir. 2000), which held that

Apprendi v. New Jersey, 530 U.S. 466 (2000), did not render 21

U.S.C. § 841 unconstitutional on its face.   The Government’s

motion for summary affirmance is GRANTED, and the judgment of the

district court is AFFIRMED.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.